PER CURIAM.
Having considered the appellants’ response to this Court’s order, dated January 2, 2003, we dismiss for lack of jurisdiction. The order on appeal, Order Granting Motion for Summary Judgment and Partial Summary Final Judgment, rendered on October 12, 2002, dismisses claims for wrongful eviction, wrongful conversion, and damages which arose out of the samé operative facts surrounding the foreclosure action and contract that are at issue in the remaining pending claim of breach of contract. Because the order does not resolve a distinct and severable cause of action and judicial labor remains on an interrelated claim involving the same transaction and parties, the appeal is premature. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); Odham v. Mouat, 484 So.2d 95, 96 (Fla. 1st DCA 1986); Croteau v. Operator Service Co., 721 So.2d 386, 387 (Fla. 4th DCA 1998); Fla. R.App. P. 9.110(k), (m).
DISMISSED.
ERVIN, BOOTH and BROWNING, JJ., concur.